Order affirmed, without costs. Memorandum: Plaintiff, an architect, appeals from the dismissal of his complaint in this action to recover $25,350 allegedly owed to him by defendants for work performed on and prior to November 29, 1973. We agree with defendants’ *716position that the complaint is defective because it does not allege that plaintiff presented a notice of claim in compliance with Education Law § 3813. In fact, no notice of claim was ever presented. The unverified invoice presented by plaintiff, which did not purport to be a claim for the amount now sought, was lacking in detail and virtually indistinguishable from a number of other invoices presented by plaintiff throughout his professional relationship with defendants, and this did not sufficiently inform defendants of the claim and does not constitute substantial compliance with the notice requirement (see generally, Parochial Bus Sys. v Board of Educ., 60 NY2d 539, 547-548).
All concur, except Callahan, J., who dissents and votes to reverse and deny the motion, in the following memorandum.